On June 13, 2014, the trial court entered a temporary injunction, purporting to enjoin Appellants, Wellings Automotive, LLC, et al., (Wellings), the defendants below, from undertaking certain improvements on Wellings’ real property. The duration of the temporary injunction was for thirty days. The temporary injunction was conditioned on Appellee, Dennis P. Saviano Trust Dated 5/18/1993 (Saviano Trust), the plaintiff below, posting a $250,000 bond. The bond was posted on June 17,2014.
On June 19, 2014, Wellings filed its notice of appeal of the order granting the temporary injunction. On July 17, 2014, (i.e., thirty days from June 17, 2014) the temporary injunction expired by its own terms.
On August 1, 2014, this court issued an order to show cause as to why the appeal should not be dismissed as moot; both parties filed responses.
We initially entered an oi-der stating that the issue of mootness would be carried with the case. However, we now dismiss the appeal as moot. This dismissal shall not be construed as an adjudication of the merits of the appeal of the temporary injunction.
Moreover, Wellings’ motion for appellate attorney fees is denied, without prejudice.
This cause is removed from the oral argument calendar of Monday, October 6, 2014.
LAGOA, SALTER and SCALES, JJ., concur.